Case: 21-10901     Document: 00516334777         Page: 1     Date Filed: 05/26/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    May 26, 2022
                                  No. 21-10901
                                                                   Lyle W. Cayce
                                Summary Calendar
                                                                        Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                      versus

   Tracy Johnson,

                                                           Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:17-CR-17-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*

          Tracy Johnson, federal prisoner # 20140-077, appeals the denial of his
   18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. Johnson
   contends that the Fair Sentencing Act of 2010 (FSA), which modified the
   amount of cocaine base needed to trigger the statutory penalty range for



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10901      Document: 00516334777          Page: 2    Date Filed: 05/26/2022




                                    No. 21-10901


   certain offenses under 21 U.S.C. § 841(b), amounts to an extraordinary and
   compelling circumstance warranting a sentence reduction.

          The FSA       does not apply        to Johnson’s conviction        under
   § 841(b)(1)(C). See Terry v. United States, 141 S. Ct. 1858, 1862-64 (2021).
   Because Johnson fails to raise his arguments that he is entitled to
   compassionate release based on Amendment 782 and the risk that a
   reinfection of COVID-19 poses to him due to his health issues, they are
   deemed abandoned. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
   1993). Johnson thus fails to show that the district court abused its discretion
   in denying his motion for compassionate release.          See United States v.
   Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).

          Accordingly, the judgment of the district court is AFFIRMED.
   Johnson’s motions for the appointment of counsel and recusal are
   DENIED. See United States v. Robinson, 542 F.3d 1045, 1052 (5th Cir.
   2008); United States. v. Sanford, 157 F.3d 987, 988-89 (5th Cir. 1998).




                                          2